Exhibit 10.49
Group 1 Automotive
Corporate Aircraft Usage Policy
Revised: November 7, 2007

I.   POLICY

     This policy governs the use of Group 1 corporate aircraft by Group 1
associates and their guests. Any use of the aircraft must be approved by the
Chairman of the Board or the President and CEO of Group 1 Automotive.

II.   GUIDELINES ON USEAGE

  A.   General. Aircraft use is generally restricted to company business, or
entertainment related to company business. Personal use of the aircraft is
discouraged due to unfavorable IRS deductibility, compensation, and disclosure
treatment (see Appendix A). In exigent circumstances, personal use of the
aircraft shall be considered by and require the approval of the Chairman of the
Board and the President and CEO of Group 1.     B.   Supplement to Commercial
Air Travel. The aircraft should be used to supplement commercial air travel.
Common sense should be employed when planning travel so that use of corporate
aircraft hours is maximized.     C.   Upgrades. Upgrades of aircraft should be
limited to situations where seating capacity and/or range are considerations.
Any proposed upgrade should be noted on the Aircraft Request Form and approved
by the person approving the use of the aircraft.     D.   Primary Service Area;
Other Limitations. Aircraft operations are limited to the Primary Service Area
of the Fractional Interest Program (all of the contiguous United States,
southern Canada, Mexico, and portions of the Caribbean). In addition, aircraft
operations are currently limited to FAR Part 135 operations, which impose
certain restrictions on runway length and weather reporting capability at the
destination airfield. Most primary and regional airports will meet FAR Part 135
requirements; however, in certain cases, these restrictions may require the
selection of an alternate destination airfield.     E.   Corporate Risk. Those
responsible for planning and/or booking a trip should consider who is traveling
on the aircraft from a corporate risk perspective. Situations in which a number
of top executives or board members are traveling together should be avoided. A
point system will be used to determine who may fly together on the aircraft (see
Appendix B).

1



--------------------------------------------------------------------------------



 



III.   COORDINATING TRAVEL; APPROVAL

  A.   Travel Coordinator. All travel must be coordinated through the office of
the President and CEO. Every attempt should be made to coordinate travel
arrangements at least 48 hours in advance.     B.   Requests; Approval. Requests
for use of the aircraft shall be submitted by completing an “Aircraft Request
Form” (see Appendix C) to the appropriate approving person. Use of the aircraft
by Group 1 associates must be approved by the Chairman of the Board or the
President and CEO. Use of the aircraft by members of the Board of Directors of
Group 1 must be approved by the Chairman of the Board.     C.   Notice of
Upcoming Trips. The office of the President and CEO will publish a notice of
upcoming trips to company officers, so that if there is a business need for
other employees to travel to that destination, they may be considered for
transport.     D.   Trip Log. The office of the President and CEO will maintain
a trip log to track, with respect to each trip, the date, destination(s),
business purpose, and passengers.

IV.   OTHER MATTERS

  A.   Regulation; Group 1 Policy. Aircraft passengers must abide by all
jurisdictional laws and regulations, fractional program terms and conditions, as
well as all Group 1 corporate policies.     B.   Logistics. Passengers should
arrange to be at the departure location at least 15 minutes prior to the
assigned departure time. Delays can add unnecessary expense to the program.
Travelers are encouraged to travel “light” as there are weight and luggage space
restrictions on smaller aircraft.     C.   Ground Transportation; Catering.
Ground transportation and in-flight meals can be coordinated through the travel
coordinator. Ground transportation should be limited to taxi, rental car or town
car service (no limousines).

2



--------------------------------------------------------------------------------



 



Appendix A
Personal Use of the Aircraft
     Where the company-provided airplane is used for personal purposes
(including entertainment) by employees, their relatives or other individuals
accompanying them, the value of the trip(s) must generally be included in the
taxable income of the employee, unless the individual repays the company using a
method generally acceptable to the IRS (SIFL rate). In November of 2007, the
Compensation Committee of the Board approved the personal use of the aircraft by
Earl Hesterberg, the President and CEO, for up to 40 hours per year, provided
that Mr. Hesterberg reimburse the company using the generally accepted rate
cited above.
     The Jobs Creation Act of 2004 added a provision to limit the company’s
deductions in the case of personal use by specified individuals (including
corporate officers) of corporate aircraft to the amount the individual includes
as taxable compensation. Based on IRS procedures, companies must determine all
expenses relating to the aircraft based on occupied seat hours or occupied seat
miles flown, and allocate these expenses to any personal use by specified
individuals, their relatives and other companions.
     Where a spouse, dependent or other individual accompanies the employee on a
trip that is a qualified business trip for the employee, their expenses will be
considered personal and therefore taxable to the employee unless it can be
established that there was a bona fide business purpose for them to make the
trip (and substantiation requirements are met). This is a facts and
circumstances determination, to be determined by the Chairman of the Board and
President and CEO.
     Where expenses for the personal use of a company aircraft are attributable
to an employee that is subject to the excess compensation limitations under
Section 162(m) of the Internal Revenue Code of 1986, the company’s deduction
will be disallowed to the extent that the employee’s income (including the
expenses attributable to personal use of the aircraft) exceed the annual
$1 million excess compensation threshold.

3



--------------------------------------------------------------------------------



 



Appendix B
Group 1 Automotive
Points System for Determining Flight Risk
     In determining who may fly together on the aircraft, consideration must be
given to succession risk. The following point system will help determine if
passengers should be scheduled on alternative forms of transportation to
minimize these risks. Any score over 100 requires the approval of the Chairman
of the Board of Directors. Absent such approval, the trip planner shall be
required to re-schedule the trip to get the score below 100.

          Position   Points per passenger
CEO and/or President
    50  
Board Member
    25  
Executive Vice President
    25  
Senior Vice President
    25  
Vice President (two or less)
    15  
3rd or 4th Vice President
    25  
 
       
TOTAL
       
 
       

4



--------------------------------------------------------------------------------



 



Appendix C
Group 1 Automotive
Aircraft Request Form



     
Name:
 
 

     
Department:
 
 

     
Date of Proposed Trip:
 
 

Request to Upgrade Aircraft to Type:

     
 
   

Reason: Range Capacity (circle one/both)


Business purpose of proposed trip:


 


 
Leg 1:

                  City, State   Airport
Origin:
   
Destination:
   

Passengers:


 


 
Ground Transportation:                                                       
                                                             
Catering:                                         
Leg 2:

                  City, State   Airport
Origin:
   
Destination:
   

Passengers:


 


 
Ground Transportation:                                                     
                                                              Catering:                                 
       
Leg 3:

                  City, State   Airport
Origin:
   
Destination:
   

Passengers:


 


 
Ground Transportation:                                                     
                                                              Catering:                                 
       

      Date:                                                           
                         Approved
by:                                                 
                                                                   CEO or
Chairman (only)

